 Case 1:19-cv-01983-LPS Document 23 Filed 05/14/20 Page 1 of 1 PageID #: 309




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 JAMES COLLINS and KEN NEWMAN,
 individually and on behalf of all others
 similarly situated,

        Plaintiffs,                               C.A. No. 1:19-cv-01983-LPS

                v.                                JURY TRIAL DEMANDED

 FORD MOTOR COMPANY,

        Defendant.


               MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 83.5 and the attached certification, counsel moves the admission

pro hac vice of Daniel C. Levin of Levin Sedran Berman LLP to represent Plaintiffs, in this matter.

                                             DELEEUW LAW LLC

May 14, 2020                                 /s/ P. Bradford deLeeuw
                                             P. Bradford deLeeuw (DE Bar ID #3569)
                                             1301 Walnut Green Road
                                             Wilmington, DE 19807
                                             (302) 274-2180
                                             (302) 351-6905 (fax)
                                             brad@deleeuwlaw.com
                                                              Attorneys for Plaintiffs

                               ORDER GRANTING MOTION

       IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.

Date: ________________                               _________________________________
                                                     United States District Judge
